DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references U.S. Provisional Application No. 62/838,350 and 62/834,625, and PCT/CN2019/091272 on p. 9 lines 27-28 of the Specification are not listed in the IDS and no copy is provided of PCT/CN2019/091272.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container of claims 1, 10, 16, 20, and 24, and the strip of claims 20-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50, 54.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "10" have both been used to designate “applicator tip” (p. 16 line 4).  
The drawings are objected to because:
In fig. 10, both data points have been labeled “Applicator 4”, however, the data point on the upper right corresponds to figure 2A, and should be instead labeled “Applicator 5”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The use of the terms PolyOne®, Versaflex™, Dynaflex™, and Steralloy™ (p. 11 line 30-p. 12 line 1), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: In the brief description of fig. 13B (p. 3 line 20), the description says Fig. 13B is a view of fig. 6A, however this is incorrect and should be corrected to fig. 13A.   Also, the “%” symbol across the specification and claims by itself should be changed to “percentage” if no reference numeral will precede the symbol. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the evenness of application is at least about 2.4” set forth in claims 14 and 18; and “extent of application is at least about 3.12” set forth in claim 19 .

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  In claims 14 and 18, the “2.4” lacks units.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: In claim 19, the “3.12” lacks units. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification lacks a description of the “first distance” and “second distance” of claims 10, 11, and 12. Claims 13-15, which are dependent on claim 10, are similarly rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 9, 10-12, 13-14, 15, 16-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the applicator tip" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite “the applicator tip”. Claim 8, which is dependent on claim 7, is similarly rejected. 
Claim 9, there is no positive recitation of the oral composition in claim 1.
Claims 10-12, 15 are indefinite because it is not clear where is the point of reference or distance relative to, for the first and second distance. 
Claim 13 recites the limitation "the % composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claims 1-3 and 10 does not recite “the % composition”. 
Claim 14 recites the limitation "the evenness of application" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claims 1-3 and 10 does not recite “the evenness of application”. 
Claims 16-17  are indefinite because the oral care composition, emulsion composition or emulsion are not positively recited in these claims. Claims 18-19, which are dependent on claim 16, are similarly rejected.
Claim 18 recites the limitation "the evenness of application" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 16 does not recite “the evenness of application”. 
Claim 19 recites the limitation "the extent of application" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 16 does not recite “the extent of application”. 
Claim 20 is indefinite because the oral care composition is not positively recited in this claim. Claims 21-23, which are dependent on claim 20, are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco et al (WO 2017182239 A1) in view of Tiantai (CN202030135U).

    PNG
    media_image1.png
    421
    709
    media_image1.png
    Greyscale

In regards to claim 1, Blasco et al discloses a device (fig. 2) for applying an oral care composition to an oral cavity surface comprising an applicator device (1), the applicator device comprising at least one external ridge (5), a plurality of internal ridges (4), and a plurality of internal channels (internal channels in annotated fig. 2) between the plurality of internal ridges (4).
Blasco et al fails to disclose a container for the oral care composition, the container comprising a nozzle comprising a ribbon orifice, and a storage portion.  
However, Tiantai teaches a container (figs. 1-2) for the oral care composition, the container comprising: a nozzle (1) comprising a ribbon orifice (2), and a storage portion (para. 0004).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al to incorporate the teachings of Tiantai and provide a kit comprising a container for the oral care composition, the container comprising a nozzle comprising a ribbon orifice, and a storage portion. Doing so would allow for the dental composition to have a larger contact surface between the applicator and the teeth and would reduce unnecessary waste of the composition.
In regards to claim 2, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al further teaches a device wherein the at least one external ridge (5) has a first height (height 1 in annotated fig. 2) and the plurality of internal ridges (4) has a second height (height 2 in annotated fig. 2), and the first height is greater than the second height (see annotated fig. 2).  
In regards to claim 3, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al further teaches a device wherein the applicator device (1) comprises an internal cavity formed from the difference in heights of the at least one external ridge (5) and the plurality of internal ridges (4) (see annotated fig. 2).  
In regards to claim 6, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al further teaches a device wherein the plurality of internal ridges (4) comprises from 2 to about 20 internal ridges (4 ridges, see fig. 2).
In regards to claim 7, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al further teaches a device wherein the applicator tip (3) is made from an elastomer (p. 2 lines 22-24).  
In regards to claim 9, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al and Tiantai fail to teach a kit wherein the oral care composition comprises an emulsion composition with a cone penetration value of from about 100 to about 300.  No composition is positively claimed, so the applicator of Blasco et al/Tiantai is capable of delivering a composition as mentioned in this claim. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the oral care composition comprises an emulsion composition with a cone penetration value of from about 100 to about 300. Doing so would allow for the emulsion to be applied more effectively to the teeth.
In regards to claim 16, Blasco et al discloses a device (fig. 2) for applying an oral care composition to an oral cavity surface comprising: an applicator device (1), the applicator device comprising at least one external ridge (5).
Blasco et al fails to disclose a container for the oral care composition, the container comprising: a nozzle comprising a ribbon orifice, and a storage portion; 15667M26wherein the emulsion composition has a cone penetration value of from about 100 to about 300.  
However, Tiantai teaches a container (figs. 1-2) for the oral care composition, the container comprising: a nozzle (1) comprising a ribbon orifice (2), and a storage portion (para. 0004). 15667M26 
Tiantai fails to teach a container wherein the emulsion composition has a cone penetration value of from about 100 to about 300.  No composition is positively claimed, so the applicator of Blasco et al/Tiantai is capable of containing a composition as mentioned in this claim. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al to incorporate the teachings of Tiantai to provide a kit comprising a container for the oral care composition, the container comprising: a nozzle comprising a ribbon orifice, and a storage portion; 15667M26wherein the emulsion composition has a cone penetration value of from about 100 to about 300. Doing so would allow for the dental composition to have a larger contact surface between the applicator and the teeth and would reduce unnecessary waste of the composition, and would allow for the emulsion to be applied more effectively to the teeth.
In regards to claim 17, Blasco et al/Tiantai teaches the invention substantially as claimed. Blasco et al/Tiantai fails to teach a kit wherein the % emulsion transferred from the applicator device to the oral cavity surface is at least about 65%. No composition is positively claimed, so the applicator of Blasco et al/Tiantai is capable of delivering a composition as mentioned in this claim. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the % emulsion transferred from the applicator device to the oral cavity surface is at least about 65%. Doing so would allow for the user to apply the oral care composition more effectively.
In regards to claim 18, Blasco et al/Tiantai teaches the invention substantially as claimed. Blasco et al/Tiantai fail to teach a kit wherein the evenness of application is at least about 2.4.  However, the evenness parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the evenness of application is at least about 2.4. Doing so would allow for the user to apply the oral care composition more evenly.
In regards to claim 19, Blasco et al/Tiantai teaches the invention substantially as claimed. Blasco et al/Tiantai fail to teach a kit wherein extent of application is at least about 3.12.  However, the extent parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein extent of application is at least about 3.12. Doing so would allow for the user to apply the oral care composition more evenly.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco et al (WO 2017182239 A1) in view of Tiantai (CN202030135U) as applied to claims 1 and 7 above, and further in view of Bohm et al (U.S.  No. 11,064,786 B2).
In regards to claim 4, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco in view of Tiantai fails to teach a kit wherein the applicator device comprises an applicator tip with a durometer rating of from about 45 A to about 75 A.  
However, Bohm et al teaches a device (fig. 5) wherein the applicator device (50) comprises an applicator tip (541) with a durometer rating of from about 45 A to about 75 A (col. 4 lines 47-49, “hardness that is in the range from 35 to 90 Shore A”).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al/Tiantai to incorporate the teachings of Bohm et al and provide a kit wherein the applicator device comprises an applicator tip with a durometer rating of from about 45 A to about 75 A. Doing so would allow for the applicator to have flexibility to more closely conform to the surface the applicator is used on.
In regards to claim 5, Blasco et al/Tiantai/Bohm et al teaches the invention substantially as claimed. Blasco et al and Tiantai fail to teach a kit wherein the application tip has a durometer rating of from about 60 A to about 70 A.  
However, Bohm et al teaches a device wherein the application tip (541) has a durometer rating of from about 60 A to about 70 A (col. 4, lines 49-50, “preferably in the range from 50 to 70 Shore A”).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al/Tiantai/Bohm et al to incorporate the further teachings of Bohm et al and provide a kit wherein the application tip has a durometer rating of from about 60 A to about 70 A. Doing so would allow for the applicator to have flexibility to more closely conform to the surface the applicator is used on.
In regards to claim 8, Blasco et al in view of Tiantai teaches the invention substantially as claimed. Blasco et al and Tiantai fail to teach a kit wherein the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or combinations thereof.  
However, Bohm et al teaches a device wherein the elastomer is a polyurethane (col. 4 lines 40-44).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al/Tiantai to incorporate the teachings of Bohm et al and provide a device wherein the elastomer is a polyurethane. Doing so would allow for the applicator to have flexibility to more closely conform to the surface the applicator is used on.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco et al (WO 2017182239 A1) in view of Tiantai (CN202030135U) as applied to claim 3 above, and further in view of Bencsics et al (U.S. Publication 20080145138 A1).

    PNG
    media_image2.png
    740
    709
    media_image2.png
    Greyscale

In regards to claim 10, Blasco et al in view of Tiantai teach the invention substantially as claimed. Blasco et al in view of Tiantai fails to teach a kit wherein the internal cavity of the applicator device has a first distance and the ribbon orifice of the container has a second distance, and the second distance is equal to or less than the first distance. 
However, Bencsics et al teaches a kit (figs. 1-4) wherein the internal cavity of the applicator device has a first distance (distance 1 in annotated fig. 4) and the ribbon orifice (110) of the container has a second distance (distance 2 in annotated fig. 4), and the second distance is equal to or less than the first distance (see annotated fig. 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco et al/Tiantai to incorporate the teachings of Bencsics et al and provide a kit wherein the internal cavity of the applicator device has a first distance and the ribbon orifice of the container has a second distance, and the second distance is equal to or less than the first distance. Doing so would allow for the dispensed composition to be applied directly onto the applicator without spilling the composition. 
In regards to claims 11, 12, and 15, Blasco et al/Tiantai/Bencsics et al teach the invention substantially as claimed. Blasco et al/Tiantai/Bencsics et al fail to teach a kit wherein the second distance is from about 5% less than to about 40% less than about the first distance, fail to teach a kit wherein the second distance is from about 1% less than to about 10% less than the first distance, and fail to teach a kit wherein the second distance is from about 1.0 mm to about 10 mm. The instant disclosure does not describe this parameter as contributing any unexpected result to the applicator device and the container. As such, the distance parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to make a kit wherein the second distance is from about 5% less than to about 40% less than about the first distance, make a kit wherein the second distance is from about 1% less than to about 10% less than the first distance, and make a kit wherein the second distance is from about 1.0 mm to about 10 mm. Doing so would allow for the nozzle to dispense the composition onto the applicator with reduced spilling, and would allow for the nozzle to reduce the amount of composition wasted when the composition is dispensed.
In regards to claim 13, Blasco et al/Tiantai/Bencsics et al teach the invention substantially as claimed. Blasco et al/Tiantai/Bencsics et al fail to teach a kit wherein the % composition transferred from the applicator device to the oral cavity surface is at least about 65%. No composition is positively claimed, so the applicator of Blasco et al/Tiantai/Bencsics et al is capable of delivering a composition as mentioned in this claim. Thus, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the % composition transferred from the applicator device to the oral cavity surface is at least about 65%. Doing so would allow for the user to apply the oral care composition more effectively.
In regards to claim 14, Blasco et al/Tiantai/Bencsics et al teach the invention substantially as claimed. However, Blasco et al/Tiantai/Bencsics et al fail to teach a kit wherein the evenness of application is at least about 2.4. However, the evenness parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the evenness of application is at least about 2.4. Doing so would allow for the user to apply the oral care composition more evenly.
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaiah et al (EP 3315171 A1) in view of Tiantai (CN202030135U).
In regards to claim 20, Rajaiah et al discloses a kit (figs. 1-4, Abstract) for applying an oral care composition to an oral cavity surface comprising a strip (para. 0007); and the oral care composition with a cone penetration value of from about 100 to about 300 (p. 9 lines 51-54).  No composition is positively claimed, so the applicator of Rajaiah et al is capable of delivering an oral care composition with a cone penetration value of from about 100 to about 300  composition as mentioned in this claim. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit wherein the oral care composition with a cone penetration value of from about 100 to about 300. Doing so would allow for the emulsion to be applied more effectively to the teeth.
Rajaiah et al fails to disclose a container for the oral care composition, the container comprising: a nozzle comprising a ribbon orifice.
However, Tiantai teaches a container (figs. 1-2) for the oral care composition, the container comprising: a nozzle (1) comprising a ribbon orifice (2)(para. 0004).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajaiah et al to incorporate the teachings of Tiantai and provide a container for the oral care composition, the container comprising a nozzle comprising a ribbon orifice. Doing so would allow for the dental composition to have a larger contact surface between the applicator and the teeth and would reduce unnecessary waste of the composition.
In regards to claim 24, Rajaiah et al discloses an oral care composition with a cone penetration value of from about 100 to about 300 (p. 9 lines 51-54). Rajaiah et al fails to disclose a container comprising: a nozzle and a ribbon orifice.
However, Tiantai et al teaches a container (figs. 1-2) comprising a nozzle (1) and a ribbon orifice (2)(para. 0004).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajaiah et al to incorporate the teachings of Tiantai and provide a container comprising a nozzle and a ribbon orifice. Doing so would allow for the dispensed dental composition to have a larger contact surface between the applicator and the teeth and would reduce unnecessary waste of the composition. 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaiah et al (EP 3315171 A1) in view of Tiantai (CN202030135U) as applied to claim 20 above, and further in view of Jacobs (US 20090023106 A1).
In regards to claim 21, Rajaiah et al/Tiantai teach the invention substantially as claimed. Rajaiah et al/Tiantai fail to teach a kit wherein the strip softens when placed in the oral cavity.  
However, Jacobs teaches a strip which softens when placed in the oral cavity (para. 0026-0027).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajaiah et al/Tiantai to incorporate the teachings of Jacobs and provide a kit wherein the strip softens when placed in the oral cavity. Doing so would allow for the strip to soften and conform to the user’s teeth to allow total treatment of all the teeth in the oral cavity to be achieved.
In regards to claim 22, Rajaiah et al/Tiantai teach the invention substantially as claimed.  Rajaiah et al/Tiantai fail to teach a kit of wherein the strip has a softening temperature of from about 30 °C to about 100 °C.  
However, Jacobs teaches a strip which has a softening temperature of from about 98.6 °F (37 °C) (paras. 0026-0027).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composition applicator devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajaiah et al/Tiantai to incorporate the teachings of Jacobs and provide a kit of wherein the strip has a softening temperature of from about 30 °C to about 100 °C. Doing so would allow for the strip to soften and conform to the user’s teeth to allow total treatment of all the teeth in the oral cavity to be achieved.
In regards to claim 23, Rajaiah et al/Tiantai teach the invention substantially as claimed.  Rajaiah et al/Tiantai fail to teach a kit of wherein the strip has a thickness of from about 20 gauge to about 35 gauge.  
Jacobs does not explicitly teach that the strip has a thickness of from about 20 gauge to about 35 gauge, but Jacobs teaches a strip with a thickness ranging from about 0.02 to 0.08 inches thick (para. 0026) and that the strip can be any convenient size (para. 0026). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the strip thickness at from about 20 gauge to about 35 gauge (or any desired thickness) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to make the system or product wherein the strip has a thickness of from about 20 gauge to about 35 gauge. Doing so would allow the strip to conform to the user’s teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772